Date: February 12, 2008 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Crivelli, Executive Vice President Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751, gmorgan@met-pro.com 610-642-8253 extension 123 Met-Pro Files Amended Forms 10-K and 10-Qs and Updates Investors on Status of Audit Committee Investigation Harleysville, PA, February 12, 2008– Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE: MPR), today announced the Company filed amended Forms 10-Q/A for the fiscal quarters ended October 31, 2006, April 30, 2007, July 31, 2007, and October 31, 2007, as well as an amended Form 10-K/A for the fiscal year ended January 31, 2007 (collectively the “Amended Filings”). The Amended Filings correct errors to the Company’s financial statements which resulted from the unauthorized actions of a non-officer sales employee, in violation of the Company’s policies including its revenue recognition policy.The employee’s actions caused theCompany to prematurely recognize net sales and net income and resulted in or contributed to errors in earnings per share, accounts receivable, inventories, prepaid expenses, accounts payable, accrued expenses, customers’ advances, retained earnings, and backlog. The adjusted sales, net income, earnings per share, and backlog figures as reported in today’s Amended Filings do not differ materially from those reported in the press release and 8-K filed on January 23, 2008. The following is a summary of the adjustments: 3rdQuarter Ended 10/31/2006 4thQuarter Ended 1/31/2007 FYE 1/31/2007 1stQuarter Ended 4/30/2007 2ndQuarter Ended 7/31/2007 3rdQuarter Ended 10/31/2007 As Reported Net Sales $25,323,927 $22,529,264 $91,411,114 $21,916,609 $27,596,089 $28,059,516 Net Income 2,172,818 2,001,878 7,190,829 3,878,243 2,527,701 2,786,139 EPS, Diluted(1) 0.14 0.13 0.47 0.25 0.17 0.18 EPS, Basic (1) 0.15 0.13 0.48 0.26 0.17 0.19 Backlog of Orders 24,683,895 28,638,162 28,638,162 30,022,963 26,482,339 20,563,041 As Amended Net Sales $25,008,855 $22,025,706 $90,592,484 $20,816,113 $25,148,431 $29,042,650 Net Income 2,066,466 1,844,205 6,926,804 3,721,751 1,927,268 3,066,852 EPS, Diluted(1) 0.14 0.12 0.46 0.24 0.13 0.20 EPS, Basic (1) 0.14 0.12 0.46 0.25 0.13 0.20 Backlog of Orders 24,998,967 29,456,792 29,456,792 31,942,079 30,290,983 22,297,091 (1) On October 17, 2007, the Board of Directors declared a four-for-three stock split which was paid on November 14, 2007 to shareholders of record on November 1, 2007. All references to per share amounts give effect to the split. Continued Page 2 Met-Pro Corporation/Page 2 To date, the Audit Committee’s investigation, which is continuing, has revealed the following: · The financial statement errors were facilitated by fabricated statements and documents by the employee as well as by false statements bytwo different outside vendors each acting together with the employee to mislead the Company. · The employee improperly entered into commission sharing agreements with several outside sales representatives with respect to commissions paid by the Company, in violation of the Company’s policies. The amount received by the employee as a result of these commission agreements is currently believed to be less than $300,000. · No other employees of the Company were involved. The Company has instituted a number of changes in its internal control over financial reporting in order to improve the Company’s control over revenue recognition as well as sales commissionsand to reduce the likelihoodof any reoccurrence of these issues.The Company has also terminated the employee, and intends to seek restitution from him. De Hont stated, “While the Audit Committee’s investigation is ongoing, we are grateful to have quickly completed our Amended Filings in order to minimize investor concern.The actions of this former employee are regrettable, to say the least,and are in complete opposition to the culture of integrity that is fundamental toMet-Pro Corporation.
